       Case 2:20-cv-00472-RSL Document 8 Filed 06/19/20 Page 1 of 2




                                               THE HONORABLE ROBERT S. LASNIK




                       UNITED STATES DISTRICT COURT
                 WESTERN DISTRICT OF WASHINGTON AT SEATTLE

LOCALS 302 AND 612 OF THE
INTERNATIONAL UNION OF                       NO.    C20-00472-RSL
OPERATING ENGINEERS
CONSTRUCTION INDUSTRY HEALTH
AND SECURITY FUND; et al.,                   STIPULATION AND ORDER FOR
                    Plaintiffs,              DISMISSAL WITH PREJUDICE
            v.
NESS & CAMPBELL CRANE, INC., an
Oregon corporation,
                    Defendants.


       THE PARTIES above named, through their attorneys Russell J. Reid of Reid,

McCarthy, Ballew & Leahy, L.L.P., attorneys for Plaintiffs, and Richard J. Birmingham and

Christine Hawkins, attorneys for Defendant, Ness & Campbell Crane, Inc., hereby stipulate

that the above-referenced action should be dismissed, with prejudice, and with each party

bearing its own attorneys’ fees and costs.

       DATED this 18th day of June, 2020.

REID, McCARTHY, BALLEW & LEAHY                   DAVIS WRIGHT TREMAINE LLP
BALLEW, L.L.P.


s/Russell J. Reid                                s/Richard J. Birmingham
Russell J. Reid, WSBA #2560                      Richard J. Birmingham, WSBA #8685
Attorney for Plaintiffs                          Christine Hawkins, WSBA #44972
                                                 Attorney for Defendant

STIPULATION AND ORDER FOR DISMISSAL
WITH PREJUDICE – C20-00472-RSL
Page 1 of 2
        Case 2:20-cv-00472-RSL Document 8 Filed 06/19/20 Page 2 of 2




                                 ORDER OF DISMISSAL

Based on the foregoing Stipulation of Plaintiffs and Defendant,

        IT IS HEREBY ORDERED, ADJUDGED AND DECREED that this action shall be

and is hereby dismissed with prejudice and that each party shall bear its own attorneys’ fees

and costs of suit.

        Dated this 19th day of June, 2020.


                                             A
                                             Robert S. Lasnik
                                             United States District Judge

Submitted for Entry:

REID, McCARTHY, BALLEW &
LEAHY, L.L.P.



By s/Russell J. Reid
  Russell J. Reid, WSBA #2560
  Attorneys for Plaintiffs




STIPULATION AND ORDER FOR DISMISSAL
WITH PREJUDICE – C20-00472-RSL
Page 2 of 2
